               Case 1:20-cr-00412-AT Document 97 Filed 03/08/21 Page 1 of 2
                                              THE LAW FIRM OF

                            SPRINGER AND STEINBERG,
                                           1600 BROADWAY - SUITE 1200
                                          DENVER, COLORADO 80202                                  3/8/2021


GRAND JUNCTION OFFICE:                           TELEPHONE (303) 861-2800
                                                  FACSIMILE (303) 832-7116                   Harvey A. Steinberg
101 SOUTH THIRD STREET - SUITE 265                TOLL-FREE (877) 473-6004
GRAND JUNCTION, COLORADO 81501                   www.springersteinberg.com




                                       March 5, 2021
        BY ECF

        The Honorable Analisa Torres
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                                RE: United States v. Brian Kolfage, et al., 20 Cr. 412(AT)

        Dear Judge Torres:

               I and my firm represent Defendant Brian Kolfage in the above-captioned matter
        and appear in this case pro hac vice.

                Mr. Kolfage is currently at liberty on pretrial release conditions that include the
        condition that his travel be restricted to the Northern District of Florida, except for travel
        to the Southern District of New York to attend Court and the District of Colorado to meet
        with his counsel.

                Mr. Kolfage wishes to travel by automobile to Orlando, Florida, which is in the
        Middle District of Florida, with his wife and children for the children’s spring break.
        They plan to leave for this trip on March 16 and return to his residence on March 20,
        2021. They plan to stay at a hotel in the Orlando area while in the Middle District of
        Florida. Mr. Kolfage has advised his supervising Pretrial Services Officer in Florida, and
        we have advised Francesca Tessier-Miller, a Pretrial Services Officer for this Court, of
        Mr. Kolfage’s travel plans and itinerary, including the name and location of the hotel.
        Pretrial Services has advised that it has no objection to this travel. We have also advised
        government counsel of this planned trip, and AUSA Sobelman, responding on its behalf,
        has advised that the Government has no objection to this travel as well.

                We respectfully request that the Court modify Mr. Kolfage’s pretrial release
        Case 1:20-cr-00412-AT Document 97 Filed 03/08/21 Page 2 of 2
 The Honorable Analisa Torres
 United States District Judge
 February 23, 2020
 Page 2




 travel condition for the limited purpose of allowing this trip in accordance with the
 itinerary that has been provided to Pretrial Services and described to the Government.



                                                     Respectfully Submitted,



                                                     s/Harvey A. Steinberg
                                                     Harvey A. Steinberg
                                                     For the Firm


 Cc:    All Counsel of Record
        Francesca Tessier-Miller,
        U.S. Pretrial Services Officer (via email)



GRANTED.

SO ORDERED.

Dated: March 8, 2021
       New York, New York
